Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed April 12, 2022 has been entered and made of record. Claims 1-2, 7, 9, 13, and 19 have been amended; claims 6 and 8 have been cancelled; and claims 20-22 have been added. Claims 1-5, 7, 9-22 are pending in this application.
In view of Applicant’s amendment, the double patenting rejection of claim 1 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
-- Claims 1, 13, and 22 are allowable over the prior art of record.
-- Claims 2-5, 7, and 9-12 are allowable as they depend from claim 1.
-- Claims 14-21 are allowable as they depend from claim 13.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the timeline that is zoomed out provides an indicator of a total number of inefficiency events and corresponding time effect based on the total number of inefficiency events, and the timeline that is zoomed out provides a second indicator of the identity of the inefficiency event and an associated duration of the inefficiency event on the zoomed in timeline”.

The closest prior art of record, Siracusano, (US-PGPUB 2011/0119588), discloses receiving data from one or more data sources, including one or more cameras, (see at least: see at least: Fig. 2A, and Par. 0053, at 222, a smart sensor (for example, image sensor 202), [i.e., one or more cameras], acquires an image feed, video feed, audio feed, a combination of these, or other data of a target well component, [i.e., implicitly receiving data from one or more data sources); analyzing the received data to identify one or more inefficiency events in the process, (see at least: Fig. 2A, and Par. 0053, at 224, smart analytics (for example, gateway 204) utilizing edge/fog computing locally analyzes the image feed and other data from the smart sensor, [i.e., implicitly analyzing the received data]. Further, Par. 0055, discloses that the gateway 204 can improve the way raw data is extracted and enriched from the image sensor, and can utilize other technologies such as artificial intelligence, machine learning algorithms, and data analytics to continuously analyze the image feed and perform smart analytics, [i.e., implicitly analyzing the received data], to identify and highlight critical or specific patterns, anomalies, characteristics, properties, events, trends, or other failures or deficiencies, [i.e., implicitly identifying one or more inefficiency events in the process]); and visualizing the analyzed data, (see at least: Par. 0055, at 226 of FIG. 2A, the gateway 204 transmits data flow (wirelessly or wired) to a local display, user interface, or other target destination. Further, Par. 0067, discloses the controllable device, which includes a user interface, where the user interface displays information from the gateway 204 regarding the operating condition of the component, [i.e., implicitly visualizing the analyzed data]). Siracusano further discloses displaying two sets of timelines 253 and 255 below the screens 202 and 204, and using zoom function for expanding the timelines in the segment of the EDIT line selected so as to greatly enlarge the detail of each of the timelines for ease of viewing, (see at least: Fig. 4, and Par. 0064-0070). However, while disclosing the zooming function for enlarging the detail of each of the timelines for ease of viewing; Siracusano fails to teach or suggest, either alone or in combination with the other cited references, wherein the timeline that is zoomed out provides an indicator of a total number of inefficiency events and corresponding time effect based on the total number of inefficiency events, and the timeline that is zoomed out provides a second indicator of the identity of the inefficiency event and an associated duration of the inefficiency event on the zoomed in timeline.

With respect to claim 13, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the analysis of received data comprises identifying an inefficiency, wherein an inefficiency is determined by an underutilized resource because of a branch in the process with one side of the branch creating a lag compared to another side of the branch”

The relevant prior art of record, Gooneratne et al, (US-PGPUB 2020/0190963), discloses a method of visualizing a process, comprising: receiving data from one or more data sources, including one or more cameras, (see at least: see at least: Fig. 2A, and Par. 0053, at 222, a smart sensor (for example, image sensor 202), [i.e., one or more cameras], acquires an image feed, video feed, audio feed, a combination of these, or other data of a target well component, [i.e., implicitly receiving data from one or more data sources); analyzing the received data to identify one or more inefficiency events in the process, (see at least: Fig. 2A, and Par. 0053, at 224, smart analytics (for example, gateway 204) utilizing edge/fog computing locally analyzes the image feed and other data from the smart sensor, [i.e., implicitly analyzing the received data]. Further, Par. 0055, discloses that the gateway 204 can improve the way raw data is extracted and enriched from the image sensor, and can utilize other technologies such as artificial intelligence, machine learning algorithms, and data analytics to continuously analyze the image feed and perform smart analytics, [i.e., implicitly analyzing the received data], to identify and highlight critical or specific patterns, anomalies, characteristics, properties, events, trends, or other failures or deficiencies, [i.e., implicitly identifying one or more inefficiency events in the process]); and visualizing the analyzed data, (see at least: Par. 0055, at 226 of FIG. 2A, the gateway 204 transmits data flow (wirelessly or wired) to a local display, user interface, or other target destination. Further, Par. 0067, discloses the controllable device, which includes a user interface, where the user interface displays information from the gateway 204 regarding the operating condition of the component, [i.e., implicitly visualizing the analyzed data]). However, while disclosing analyzing the received data to identify one or more inefficiency events in the process; Gooneratne et al fails to teach or suggest, either alone or in combination with the other cited references, wherein the analysis of received data comprises identifying an inefficiency, wherein an inefficiency is determined by an underutilized resource because of a branch in the process with one side of the branch creating a lag compared to another side of the branch.
 
Regarding claim 22, claim 22 recites substantially similar limitations as set forth in claim 13. As such, claim 22 is in condition for allowance, for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        04/23/2022